DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24, at line 2 recites “a filter housing”. Lines 12-13 then recites the housing contact surface contacting against a bottom wall of a housing. It is unclear if lines 12-13 are reciting another housing in addition to the already recited filter housing or if the housing is the same filter housing already recited. For examination purposes the claim is assumed to recite, “…a bottom wall of the filter housing…”
Claim 19 recites the limitation "the at least one axial projection".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…at least one of the two ring-shaped axial projections…”
	The additional claims are rejected as depending from claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-8, 11-13 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. US 5,702,602 in view of WO 2015/086432 (US equivalent 2016/0279547 to Jainek will be referenced for purposes of examination).

	Claims 2, 23 and 24, Brown teaches a filter system comprising a filter housing comprising: a first (302) and second (311) housing part, a filter element assembly (310) having: an annular filter bellows surrounding a longitudinal axis, the annular filter bellows configured to be flowed through in a radial direction and having axially opposing end faces, a lower end plate (370) arranged on an axial end face, the endplate comprising: a housing contact surface (371) extending in a direction transverse to the longitudinal axis forming an axial stop when contacting against a bottom wall of the filter housing when in an installed state of the filter element, and a radially outer contact surface of the endplate forming a seal holding surface which extends in an axial direction of the longitudinal axis, a circumferential sealing element (376) of an elastomeric material formed as a toroidal ring shaped base part surrounding the longitudinal axis, and arranged on and fixed onto the seal holding surface of the end plate and circumferentially surrounding the end plate, the circumferential sealing element comprising: a radially inner surface of the toroidal ring shaped base part arranged on and sealing against the seal holding surface of the end plate and a radially outer sealing surface formed on a radial outer side of the toroidal ring shaped base part, wherein the circumferential sealing element, when in an installed state of the filter element, the sealing element contacts against and seals against the second housing part and the first housing part and is compressed between and seals against the first and second housing parts and the end plate, sealing a clean side of the filter element from a raw side of the filter element (fig. 9-11, col. 4, line 49, col. 5, line 19-28). Brown does not teach two ring shaped axial projections on the base part of the sealing element or the claimed shape of the first and second sealing surfaces.
WO teaches a filter system comprising two housing parts, and a filter element comprising a sealing element (24) which seal between the two housing parts, the sealing element formed as a toroidal ring shaped base part (60) and arranged on and fixed onto a seal holding surface of an end plate (paragraph 32) the sealing element comprising: a radially inner surface of the base part arranged on and sealing against the seal holding surface, two ring shaped axial projections (62) formed on opposite axial sides of the toroidal ring shaped base part and a radially outer sealing surface formed on a radial outer side of the toroidal ring shaped base part as a radially outwardly projecting convex surface connected at opposing ends to the two ring shaped axial projections and curving radially outwardly therefrom, the radially outer sealing surface formed by: a first sealing surface extending at an acute angle relative to the longitudinal axis, extending radially outwardly from a first one of the two ring shaped axial projections to a radially outermost tip of the radially outer sealing surface, a second sealing surface extending at an acute angle relative to the longitudinal axis, extending radially outwardly from a second one of the two ring shaped axial projections to the radially outermost tip of the radially outer sealing surface, wherein the sealing element, in an installed state, the first sealing surface contacts against and seals against a second housing part and the second sealing surface contacts against and seals against a first housing part (fig. 4,6, paragraph 16, 32, 36). It would have been obvious to one of ordinary skill in the art to use the seal arrangement of WO because in this way the seal is supported in the radial direction and is capable of performing the actual sealing function (paragraph 16). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 3-8 and 22, Brown further teaches the lower end plate includes an opening (fig. 9) (the recitation of the opening being a water discharge opening is a recitation of intended use and does not provide any further structural limitations); a further sealing element (333) in the region of the axial end face opposite the at least one end plate (fig. 9-12); the sealing element on the lower end plate is capable of sealing a clean side water collection space from the raw side (fig. 9-11); the housing contact surface is offset radially inward on the end plate relative to an elastic sealing material of the sealing element and the housing contact surface is provided on an outer end face of the end plate (fig. 9-11); the sealing element is captively connected to the end plate (fig. 9-11); the sealing element is formed without a seal carrier (fig. 9-11); 
Claims 11, 13 and 15-17, WO further teaches an expansion of the sealing element in an uncompressed state in the axial direction is greater than an expansion of the sealing element in the radial direction (fig 6); the radially inner surface of the toroidal ring shaped base part has at least one holding contour interlocking the circumferential sealing element onto the seal holding surface, the holding contour engages in a corresponding counter contour of the seal holding surface (fig. 1-6); in the installed state in the filter housing, the sealing element is pressed axially and radially by the filter housing when the filter housing is closed (fig. 1-6); the sealing element is chambered between first and second housing parts and the lower end plate (fig. 1-6); and the sealing element protrudes in the axial direction away from a sealing groove of the first or second housing part (fig. 1-6).
Claim 12, Brown in view of WO teaches the filter element of claim 8 and further teaches the radially inner surface of the sealing element is fixedly connected to the radially outer contact surface of the end plate (fig. 3, 8). Brown and WO do not teach the sealing element being vulcanized to the radially outer contact surface. The recitation of vulcanizing the sealing element to the end plate is a recitation of how the two elements are connected and renders the claim a product by process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USDQ 964 (1985). The process of connecting the end plate and sealing element of Brown or WO is deemed a structural alternative to the vulcanizing process.
Claims 18-21, WO further teaches the base part abuts via a radially inner surface (18) against a radially outer contact surface (25) and is supported radially inwards from the contact surface, wherein the radially inner surface, in the compressed state of the sealing element, has an axial extent of at least 50% of an uncompressed axial extent of the sealing element (fig. 6, paragraph 65); at least one of the two ring shaped axial projections abuts against a component sealing surface of the first or second housing parts (fig. 1-6); the component sealing surface is arranged in the axial direction outside the sealing groove of the other housing part (fig. 1-6); and the sealing element has at least two sealing surface, one of each contacts a respective one of the two housing parts (fig. 1-6).

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778